Citation Nr: 9930415	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
fifth cranial nerve, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for condition of the 
nasal system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Winston- 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO denied the veteran's 
claims of entitlement to compensable evaluations for a 
condition of the jaw, for a condition of the nasal septum and 
for paralysis of the fifth cranial nerve, and also denied the 
veteran's claim of entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.  The veteran's notice of disagreement with the 
denial of his claims of entitlement to compensable 
evaluations for a condition of the jaw, for a condition of 
the nasal septum and for paralysis of the fifth cranial nerve 
was received in September 1995.  A statement of the case was 
mailed to the veteran in December 1995.  The veteran's 
substantive appeal was received in December 1995.  The 
veteran testified at a hearing before a local hearing officer 
in April 1997.  The Board remanded the case in March 1998.  
In a July 1999 rating action the evaluation for paralysis of 
the fifth cranial nerve was increased to 10 percent effective 
October 29, 1993.

The Board notes the veteran originally requested a hearing 
before a member of the Board sitting at the RO.  However, a 
letter was received from the veteran in July 1997 in which 
the veteran indicated he no longer wished to testify at such 
a hearing.

The Board also notes that the veteran withdrew his claim of 
entitlement to a compensable evaluation for a service-
connected condition of the jaw at an April 1997 hearing 
before a local hearing officer.  This claim is therefore no 
longer in appellate status and is not before the Board for 
appellate review.

The Board previously noted that the veteran in his 
substantive appeal raised a claim of entitlement to service 
connection for disfiguring facial scars and loss of teeth and 
referred those issues for appropriate action.  Those issues 
have been adjudicated and are again referred to the RO for 
the appropriate action.


REMAND

The Board remanded the case in March 1998 with instructions 
that the RO obtain any VA treatment records which were not in 
the claims file.  In June 1998, the Durham VA Medical Center 
(VAMC) indicated that there was only one dental visit and no 
records were found.  In July 1998, the Durham VAMC responded 
that no records were found.  However, in September 1998, the 
Durham VAMC indicated that the veteran had outpatient notes 
that were not retired.  Therefore, it appears that there are 
VA records that have not been obtained and associated with 
the claims file.  The Board finds that all VA records should 
be obtained before a decision is entered as they are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In the March 1998 Remand, the Board also concluded that the 
veteran should be afforded examinations regarding both the 
nasal and neurological conditions and the criteria governing 
the evaluations should be made available to the examiner(s).  
It was indicated that the claims file should be made 
available to the examiner conducting the neurological 
examination.  A VA examination was conducted in March 1999.  
The examiner indicated that he was not examining the veteran 
with regard to the nasal septum disability as that was "a 
bit out of my line".  The examiner also noted that the 
records provided consisted of the hearing plus an examination 
from the VA outpatient clinic on February 1995.  The examiner 
did not indicate that the criteria of Diagnostic Code 8205 
was provided.  The diagnoses included trigeminal sensory 
neuropathy.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The record shows veteran was not given 
an examination regarding the nasal septum, that the entire 
claims file was not available to the neurological examiner 
and all VA treatment records have not been obtained.  
Therefore the Board must remand the case again for full 
compliance with the previous instructions.

Accordingly, the case is REMANDED to the RO for the following:  

1  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's nasal septum and 
neurologic disabilities.  All records 
obtained should be associated with the 
claims folder.  If no records exist, that 
fact should be documented in writing in 
the claims folder.

2.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1999).

3.  The veteran should be afforded a 
special VA neurologic examination to 
determine the nature and extent of his 
service connected paralysis of the fifth 
cranial nerve.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Code 8205 and request that the 
examiner set forth all pertinent findings 
on examination in relationship to the 
Diagnostic Code criteria.

4.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected condition of the 
nasal septum.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should be 
provided by the RO with copies of the 
revised rating criteria (new criteria) of 
Diagnostic Code 6502, together with the 
criteria (old criteria) of Diagnostic 
Code 6502 in effect prior to October 7, 
1996.  The RO should label the criteria 
as old and new criteria so that the 
examiner when he/she performs the 
examination knows which is the old and 
which is the new criteria.  The examiner 
should first set forth his/her findings 
in relationship to the old criteria of 
Diagnostic Code 6502 and then separately 
set forth his/her findings in 
relationship to the new criteria of 
Diagnostic Code 6502.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  The RO should readjudicate the 
claim for an increased rating for 
condition of the nasal septum in 
accordance with Karnas and with 
consideration of the old and new criteria 
of Code 6502.  The RO should determine 
the rating for condition of the nasal 
septum most favorable to the veteran with 
consideration given to the effective date 
of the change in regulations.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


